Untermyer, J. (dissenting).
I dissent and vote to reverse and direct judgment in favor of the plaintiff. The plaintiff’s representation that the property was located “ in a highly restricted residential community ” was in every respect true. That there were commercial buildings outside the limits of that community was a fact which the plaintiff was not required to state, especially since it was necessarily known to the defendant. The plaintiff was not under any legal duty to enumerate to the purchaser every unfavorable characteristic of the property.